Citation Nr: 0818904	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a back condition 
secondary to PTSD. 

3.  Entitlement to service connection for stomach condition, 
gastroesophageal reflux disease (GERD) secondary to PTSD.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabiities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1969.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2002, 
August 2003, and February 2004 by the Department of Veterans' 
Affairs (VA) Regional Offices (RO) in New York, New York and 
Columbia, South Carolina.  

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In July 2004 the veteran filed a Notice of Disagreement (NOD) 
in regards to the February 2004 rating decision that denied 
service connection for GERD secondary to PTSD.  However, the 
RO did not issue a Statement of the Case (SOC) and in order 
to comply with due process requirements, a remand is in order 
for the RO to prepare an SOC on the issue of service 
connection for GERD secondary to PTSD.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

In addition, the Board notes that for the issues of an 
increased rating for PTSD, service connection for back 
condition secondary to PTSD, service connection for GERD 
secondary to PTSD, and entitlement to TDIU that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom and the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R. 
§§ 3.159(b), 3.159(c).

Recently, the Federal Circuit held that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).  

In this case, the veteran has not been adequately advised of 
the elements required to support a claim for increased rating 
for PTSD, service connection for back condition secondary to 
PTSD, service connection for GERD secondary to PTSD, and TDIU 
or of the respective duties of VA and the claimant in 
obtaining relevant evidence.  

The Board notes that the RO never sent the veteran a notice 
letter that identified the evidence needed to support his 
claims.  Second, the veteran was not notified of what 
evidence is to be obtained by VA and what evidence is to be 
obtained by the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on the claim before the 
expiration of the one-year VCAA notice period).  

The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that its 
notice to him meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

In regards to the issue of increased rating for PTSD to be in 
compliance with the recent decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the RO should notify the 
veteran that: (1) to substantiate such a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which he is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
him demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.   

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal; i.e., increased rating 
for PTSD, service connection for a back 
condition and GERD secondary to PTSD, and 
TDIU.  The letter should include the 
elements required, the types of evidence 
required, the evidence currently of 
record, and the respective duties of VA 
and the claimant in obtaining evidence.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of service 
connection for GERD secondary to PTSD.  
This issuance must include all relevant 
laws and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in this matter.  

4.  Thereafter, only if the veteran 
files a timely Substantive Appeal on 
the issue of service connection for 
GERD secondary to PTSD, the RO should 
undertake all indicated development and 
adjudicate the pending claim in light 
of the entire evidentiary record.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the veteran and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran needs take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



